DETAILED ACTION

Introduction
Claims 1-14 have been examined in this application. Claims 1, 6, 7, 9, and 12 are amended. Claims 2, 3, 8 are as previously presented. Claims 4, 5, 10, and 11 are original. Claims 13 and 14 are new. This is a final office action in response to the arguments and amendments filed 2/24/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2018-0054623 filed in the Republic of Korea on 05/14/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, filed 2/24/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 102 and 103 (presented on p. 6-7 under the heading “Patentability Under 35 U.S.C. §§ 102 and 103”), the arguments are partially persuasive. Particularly with regard to the rejection under 102, the arguments are persuasive in that the reference of WO2009/092374A1 (Graef et al.) does not explicitly recite that changing the traveling state comprises controlling a position of a seat of the host vehicle. Therefore, the rejection under 102 has been withdrawn.  However, the arguments additionally recite the art used in the 103 rejections including US2017/0036565A1 (Ohno et al.), and state that that none of the cited references in combination meet the limitation. The office respectfully disagrees. The reference of Ohno et al. teaches a way to change traveling state in response to a predicted collision including controlling a position of a seat of a host vehicle (see Ohno et al. Figure 9 and mapping below under 103 for full detail), and it would have been obvious to modify Graef et al. with this additional safety feature to one of ordinary skill in the art before the effective filing date to increase safety (see the rejection under 103 below and Ohno et al. [0009]). No reasoned arguments have been provided regarding the art of Ohno et al. or the combination of Graef et al. and Ohno et al. Therefore, the rejection under 102 has been withdrawn and upon further consideration, a new grounds of rejection under 103 is made in view of the previously relied upon art of WO2009/092374A1 (Graef et al.), US2017/0036565A1 (Ohno et al.), JP2005100232A (Mizutani), and US2016/0280266A1 (Kawamata).

Claim Objections
Claims 2, 9, 10, 13, and 14 are objected to because of the following informalities:
In Claim 2, "the seat position" should instead read "the position of the seat" for consistency with Claim 1.
In Claim 2, "the vehicle speed, the steering" should instead read "a vehicle speed, a steering" as these are now the first recitation of the terms in the claim.
In Claim 9, "the vehicle speed or the steering" should instead read "a vehicle speed or a steering" as these are now the first recitation of the terms in the claim.
In Claims 9 and 10 "the changing the traveling state of the host vehicle includes" should instead read "the changing the traveling state of the host vehicle further includes" (or alternatively "the changing the traveling state of the host vehicle further comprises").
In Claims 13 and 14, "wherein changing the traveling state comprises" should instead read "wherein changing the traveling state further comprises."
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation is:
 	“a controller configured to” make determinations and change a travelling state of the vehicle in Claim 1,
 because the claim limitation uses the generic placeholder “controller” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
specification p. 18 states that the controller is an ECU of the vehicle, therefore corresponding to an electronic control unit and corresponding algorithms for performing the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO2009/092374A1 (Graef et al.) (Translation used for citation purposes) in view of Publication US2017/0036565A1 (Ohno et al.).

Regarding Claim 1, Graef et al. discloses an apparatus for assisting driving of a host vehicle (see [101, 102], Claim 1, means for carrying out the method to influence vehicle movement, assisting a driver), comprising:
 (see [54] vehicle’s own sensors, detecting, for example, own vehicle actuator or navigation information);
at least one second sensor detecting a target vehicle around the host vehicle (see [53], environmental detection, may detect obstacles, including cars or trucks); and
a controller (see [102] system implemented on computer) configured to:
determine a path of the host vehicle based on vehicle information of the host vehicle (see [54], probability of residence function for future points in time (i.e. a predicted path) of own vehicle based on own sensors);
determine a path of the target vehicle based on a result of detecting the target vehicle (see Claim 13, movement data of the obstacle, and [53, 54] using obstacle sensors, stay distribution function for future position of the obstacle (i.e. a predicted target vehicle path) is determined);
determine whether a collision of the target vehicle with a lateral side of the host vehicle is unavoidable based on the path of the host vehicle and the path of the target vehicle (see [55] using probability of residence functions and time, probability of collision can be calculated, [56] which may be an unavoidable collision, and see Figure 2a, 2b, 4a, 4b, [89], [91] used in a side impact scenario); and
change a traveling state of the host vehicle to a state in which a predicted impact caused by the collision is reduced if the collision is unavoidable (see [91, 92] the movement of the vehicle can be influenced for an optimal collision point, [46, 56, 100] such that the total accident consequences can be minimized), 
wherein the controller is further configured to:
determine the state in which the impact is reduced (see [41, 60], the movement trajectory is adapted to minimize the total damage) based on a numerical value of estimated impact amount (see [41] a decision matrix is used to calculate the total accident damage) determined by weighting a  (see [41] various types of damage may be weighted in the calculation including sheet metal, critical force acting on the occupants, “and / or” on the systems of the vehicle. I.e. in the case where only critical force on the occupants is weighted, the numerical value of the decision matrix for the impact on an occupant is weighted rather than a numerical value of impact amount on the host vehicle), the numerical value of estimated impact amount being determined based on an estimated collision area on the host vehicle at which the collision is estimated to occur (see [41-43], collision parameters are taken into account when calculating total accident damage, including the collision area on the vehicle).

Graef et al. further discloses the consideration of seat position for an unavoidable collision (see [49, 50]).
Graef et al. does not explicitly recite:
wherein changing the traveling state comprises controlling a position of a seat of the host vehicle.

However Ohno et al. teaches a system for mitigating vehicle collisions when a collision is predicted (see Figure 1, collision predicting apparatus and power seat controls, and see Figure 9, [0082], in step 171 when likelihood of collision is high),
wherein changing the traveling state comprises controlling a position of a seat of the host vehicle (see Figure 9, [0087-0108] in steps 178, 184, and 188 seat position such as seat angle or sliding position in controlled in response to the “yes” result at step 171).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Graef et al. to further control the adjusting of seat parameters, as is taught Ohno et al., with the motivation of increasing the safety of all passengers by providing a seat capable of inhibiting a reduction in rear-seat occupant restraint performance (see Ohno et al. [0009]).

Regarding Claim 2, Graef et al. discloses the apparatus of claim 1, wherein, if the collision is unavoidable, the controller estimates a collision area and a collision time with respect to a lateral side of the host vehicle (see [55], time of collision is determined [56] which may be for an unavoidable collision [91], for example collision point K4a is estimated for a side impact), and changes at least one of the vehicle speed (see [91], movement can be influenced including longitudinal acceleration (i.e. change of vehicle speed)), the steering (see [91] steering angle can be influenced), the suspension, or the seat position of an occupant of the host vehicle based on the estimated result (see [91, 92] movement is based on estimated result of collision point K4a being less desirable than collision point K4b).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 3, Graef et al. discloses the apparatus of claim 2, wherein, if the collision is unavoidable, the controller changes at least one of the vehicle speed or the steering of the host vehicle such that the target vehicle collides at a collision area where a numerical value of impact amount at a time of collision is smaller than that in the estimated collision area in the lateral side of the host vehicle (see [91-92], Figs. 4a, 4b, movement of the vehicle including longitudinal acceleration (i.e. speed change) and steering is influenced, such that the collision occurs at point K4b (in the rear region of the side of the vehicle, corresponding to rear passenger compartment) rather than K4a (the region of the passenger seat), such that the collision point is no longer in the region of an occupied seat, reducing the impact amount on a passenger).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 5, Graef et al. does not explicitly recite the apparatus of claim 3, wherein, if the collision is unavoidable, the controller changes at least one of a height of the seat, an inclination of a backrest of the seat, or a longitudinal position of the seat.

Ohno et al. teaches the system for mitigating vehicle collisions as above,
wherein, if the collision is predicted with high probability (see Figure 9, [0082], in step 171 when likelihood of collision is high), the controller (see [0048-0049], ECUs) changes at least one of a height of the seat, an inclination of a backrest of the seat (see Figure 9, [0083], if the front passenger seat is occupied in step 172, and the angle is greater than Θb in step 176, then in step 178 the reclining motor is commanded to raise the front passenger seat seatback angle), or a longitudinal position of the seat (see Figure 9, [0108], if the forward-rearward (longitudinal) position of the seat is outside a predetermined range in step 186, then the controller commands the seat to be moved to the target position in step 188).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Graef et al. and Ohno et al. was provided in the rejection of Claim 1.

Regarding Claim 7, Graef et al. discloses a method for assisting driving of a host vehicle (see Claim 1, method for influencing the movement of a vehicle), the method comprising:
detecting, by a first sensor, vehicle information of the host vehicle (see [54] obtaining information from vehicle’s own sensors);
 (see [53], obtaining environmental information from detection sensors, which may detect obstacles, including cars or trucks);
determining, by a processor, a path of the host vehicle based on vehicle information of the host vehicle received from the first sensor (see [54], probability of residence function for future points in time (i.e. predicted path) of own vehicle based on own sensors, see [31, 102] method is implemented on computer processor);
determining, by the processor, a path of the target vehicle based on a result of detecting the target vehicle received from the second sensor (see Claim 13, collision parameters are a function of movement data of the obstacle, and [53, 54] using obstacle sensors, stay distribution function for future position of the obstacle (i.e. predicted target vehicle path) is determined);
determining, by the processor, whether a collision of the target vehicle with a lateral side of the host vehicle is unavoidable based on the path of the host vehicle and the path of the target vehicle (see [55] using probability of residence functions and time, probability of collision can be calculated, [56] which may be an unavoidable collision, see Figure 2a, 2b, 4a, 4b, [89], [91] which may be a side impact scenario); and
changing, by a controller operatively coupled to the processor (see [56], the movement is controlled by distribution of friction forces [19,20] which is carried out by a controller for braking force), the traveling state of the host vehicle to a state in which a predicted impact caused by the collision is reduced if the collision is unavoidable (see [91, 92] the movement of the vehicle can be influenced for an optimal collision point, [46, 56, 100] such that the total weighted accident consequences can be minimized), 
wherein the changing the traveling state of the host vehicle comprises:
(see [41] a decision matrix is used to calculate the total accident damage) by weighting a numerical value of impact amount on an occupant of the host vehicle rather than a numerical value of impact amount of the host vehicle (see [41] various types of damage may be weighted in the calculation including sheet metal, critical force acting on the occupants, “and / or” on the systems of the vehicle. I.e. in the case where only critical force on the occupants is weighted, the numerical value of the decision matrix for the impact on an occupant is weighted rather than a numerical value of impact amount on the host vehicle), the numerical value of estimated impact amount being determined based on an estimated collision area on the host vehicle at which the collision is estimated to occur (see [41-43], collision parameters are taken into account when calculating total accident damage, including the collision area on the vehicle).

Graef et al. further discloses the consideration of seat position for an unavoidable collision (see [49, 50]).
Graef et al. does not explicitly recite:
wherein changing the traveling state comprises controlling a position of a seat of the host vehicle.

However Ohno et al. teaches a method for mitigating vehicle collisions when a collision is predicted (see Figure 1, collision predicting apparatus and power seat controls, and see Figure 9, [0082], in step 171 when likelihood of collision is high).
wherein changing the traveling state comprises controlling a position of a seat of the host vehicle (see Figure 9, [0087-0108] in steps 178, 184, and 188 seat position such as seat angle or sliding position in controlled in response to the “yes” result at step 171).
Graef et al. to further control the adjusting of seat parameters, as is taught by Ohno et al., with the motivation of increasing the safety of all passengers by providing a seat capable of inhibiting a reduction in rear-seat occupant restraint performance (see Ohno et al. [0009]).

Regarding Claim 8, Graef et al. discloses the method of claim 7, wherein, if the collision is unavoidable, the determining whether the collision includes estimating a collision area and a collision time with respect to the lateral side of the host vehicle (see [55], time of collision is determined [56] which may be for an unavoidable collision [91], for example collision point K4a is estimated for a side impact).

Regarding Claim 9, Graef et al. discloses the method of claim 8, wherein, if the collision is unavoidable, the changing the traveling state of the host vehicle includes changing at least one of the vehicle speed or the steering of the host vehicle such that the target vehicle collides at a collision area where a numerical value of impact amount at a time of collision is smaller than that in the estimated collision area in the lateral side of the host vehicle (see [91-92], Figs. 4a, 4b, movement of the vehicle including longitudinal acceleration (i.e. speed change) and steering is influenced, such that the collision occurs at point K4b (in the rear region of the side of the vehicle, corresponding to rear passenger compartment) rather than K4a (the region of the passenger seat), such that the collision point is no longer in the region of an occupied seat, reducing the impact amount on a passenger).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
Regarding Claim 11, Graef et al. does not explicitly recite the method of claim 9, wherein, if the collision is unavoidable, the changing the traveling state of the host vehicle includes changing at least one of a height of the seat, an inclination of a backrest of the seat, or a longitudinal position of the seat.

However Ohno et al. teaches the method for mitigating vehicle collisions as above,
wherein, if the collision is predicted with high probability (see Figure 9, [0082], in step 171 when likelihood of collision is high), the changing the traveling state of the host vehicle includes changing at least one of a height of the seat, an inclination of a backrest of the seat (see Figure 9, [0083], if the front passenger seat is occupied in step 172, and the angle is greater than Θb in step 176, then in step 178 the reclining motor is commanded to raise the front passenger seat seatback angle), or a longitudinal position of the seat (see Figure 9, [0108], if the forward-rearward (longitudinal) position of the seat is outside a predetermined range in step 186, then the controller commands the seat to be moved to the target position in step 188).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
The motivation to combine Graef et al. and Ohno et al. was provided in the rejection of Claim 7.

Regarding Claim 13, Graef et al. discloses the apparatus of claim 1, wherein changing the traveling state comprises controlling one or more of vehicle speed (see [69] the method can be achieved with brake or accelerator control (i.e. influencing speed)), steering (see [87] influencing movement may use active steering), and suspension.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 14, Graef et al. discloses the method of claim 7, wherein changing the traveling state comprises controlling one or more of vehicle speed (see [69] the method can be achieved with brake or accelerator control (i.e. influencing speed)), steering (see [87] influencing movement may use active steering), and suspension.
Examiner's note: since the claim uses the phrase "one or more," only one of the recited alternatives is necessary in the prior art to read on this claim.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO2009/092374A1 (Graef et al.) (Translation used for citation purposes) in view of Publication US2017/0036565A1 (Ohno et al.), further in view of Publication JP2005100232A (Mizutani) (Translation used for citation purposes).
Regarding Claim 4, Graef et al. further discloses that existing prior art teaches an intervention in the chassis system to reduce the consequences of an accident (see [5]).

Graef does not explicitly recite the apparatus of claim 3, wherein, if the collision is unavoidable, the controller changes at least one of a damping force of the suspension or a height of the host vehicle determined with reference to the suspension.

Mizutani teaches a system for reducing the influence of a vehicle collision (see [0019]) wherein
If the collision is predicted (see [0058, 0059], in step 80 if a high possibility of collision is made, then in step 100, suspension device 52 is operated) the controller (see [0049] electronic control device 30 connected to suspension device 52) changes at least one of a damping force of the suspension or a height of the host vehicle determined with reference to the suspension (see [0047], collision reducing means may operate a variable damping force type suspension device 52 having a vehicle height adjusting function).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movement influencing that is applied if a collision is unavoidable, of Graef et al. with the means for adjusting damping and vehicle height as taught in Mizutani, with the motivation of further increasing the safety of the vehicle by reducing the intensity of the collision (see Mizutani [0048]).

Regarding Claim 10, Graef et al. further discloses that existing prior art teaches causing an intervention in the chassis system to reduce the consequences of an accident (see [5]).

Graef et al. does not explicitly recite the method of claim 9, wherein, if the collision is unavoidable, the changing the traveling state of the host vehicle includes changing at least one of a damping force of the suspension or a height of the host vehicle determined with reference to the suspension.

Mizutani teaches a method for reducing the influence of a vehicle collision (see [0019]) wherein
If the collision is predicted, the changing the traveling state of the host vehicle includes changing at least one of a damping force of the suspension or a height of the host vehicle determined with reference to the suspension (see [0058, 0059], in step 80 if a high possibility of collision is made, then in step 100, suspension device 52 is operated, [0047], collision reducing means may operate a variable damping force type suspension device 52 having a vehicle height adjusting function).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the movement influencing that is applied if a collision is unavoidable of Graef et al. to Mizutani, with the motivation of further increasing the safety of the vehicle by reducing the intensity of the collision (see Mizutani [0048]).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO2009/092374A1 (Graef et al.) (Translation used for citation purposes) in view of Publication US2017/0036565A1 (Ohno et al.), further in view of Publication US2016/0280266A1 (Kawamata).

Regarding Claim 6, Graef et al. discloses wherein the at least one second sensor further detects peripheral information of the host vehicle comprising a lane and a peripheral object (see [60-62], sensors may be used to detect roadway limitations, for lane guidance assist [63, 98] detected obstacles may include a second obstacle (peripheral object)).

Graef does not explicitly recite the apparatus of claim 1, wherein:
the controller further changes the traveling state of the host vehicle to a state in which a collision with the peripheral object, which is estimated to occur after the collision with the target vehicle, is prevented or to a state in which a predicted impact caused by the collision with the peripheral object is reduced based on the peripheral information.

However Kawamata teaches a system for responding to an unavoidable side impact (see Claim 1), wherein:
the controller further changes the traveling state of the host vehicle to a state in which a collision with the peripheral object, which is estimated to occur after the collision with the target vehicle, is prevented or to a state in which a predicted impact caused by the collision with the peripheral (see [0061], in addition to mitigating damage to the host vehicle, (see Figure 8, Claim 1) the controller further varies a direction of the steered wheel in response to the presence of a target other than the other vehicle (peripheral object, based on peripheral information) [0062, 0063], in order to avoid damage to a pedestrian, or the like, i.e. prevent a collision with the peripheral object which otherwise may occur [0083]).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Graef et al. to further include the features for avoiding the collision with a peripheral object as taught by Kawamata, with the motivation of increasing the public safety by suppressing damage to a peripheral target object (see Kawamata [0006]).

Regarding Claim 12, Graef et al. further discloses that the consequences of a second obstacle may be taken into consideration when determining the vehicle state (see [98]). 

Graef et al. does not explicitly recite the method of claim 7, wherein the changing the traveling state of the host vehicle further includes changing the traveling state of the host vehicle to a state in which a collision with a peripheral object, which is estimated to occur after the collision with the target vehicle, is prevented or to a state in which [[the ]]a predicted impact caused by the collision with the peripheral object is reduced based on peripheral information comprising a lane and the peripheral object.

However Kawamata teaches a method for responding to an unavoidable side impact (see Claim 10),
(see [0061], in addition to mitigating damage to the host vehicle, (see Figures 8, 9, Claim 10), the controller varies a direction of the steered wheel in response to the presence of a target other than the other vehicle (i.e. peripheral object, based on peripheral information) [0062, 0063], in order to avoid damage to a pedestrian, or the like, i.e. prevent a collision with the peripheral object [0083] which otherwise may occur, [0049] based on the first course R1 of the vehicle [0118] which may be a road, i.e. lane).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Graef et al. to further include the features for avoiding the collision with a peripheral object as taught by Kawamata, with the motivation of increasing the public safety by suppressing damage to a peripheral target object (see Kawamata [0006]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20100214155-A1 teaches subject matter including collision analysis and correction based on paths of two vehicles (see e.g. Figure 17).
NPL Publication "Collision mitigation for crossing traffic in urban scenarios" teaches subject matter including optimizing lateral collisions to avoid hitting a passenger compartment (see e.g. p. 561).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619